UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-7785



AHMED MALACHI ABDEL-AZIZ,

                                            Petitioner - Appellant,

          versus


LOWER SECURITY CORRECTIONAL INSTITUTION,
Butner; PATRICIA R. STANSBERRY, Warden,

                                            Respondents - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Louise W. Flanagan, Chief
District Judge. (CA-04-490-5-FL)


Submitted:   April 28, 2005                   Decided:   May 4, 2005


Before WILLIAMS, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ahmed Malachi Abdel-Aziz, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Ahmed Malachi Abdel-Aziz, a federal prisoner, appeals the

district court’s order denying relief on his petition filed under

28 U.S.C. § 2241 (2000).   We have reviewed the record and find no

reversible error.   Accordingly, we affirm on the reasoning of the

district court.   See Abdel-Aziz v. Lower Security Corr. Inst., No.

CA-04-490-5-FL (E.D.N.C. Sept. 21, 2004).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                               - 2 -